DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims filed on 03/09/21 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a metallic sealant" in lines 1-2; and “a metallic sealant”, in line 3.  It is unclear if the recited “a metallic sealant” in line 3 is another metallic sealant or the same as the recited “a metallic sealant” in lines 1-2 which renders the claim indefinite.  An appropriate correction is required.
Claims 2-12 are rejected for depending on a rejected indefinite claim.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (U.S. 2016/0137912 A1- “Sherman”) in view of Perales (U.S. 5,163,321). 
	Referring to claim 1:  Sherman teaches a method ([0006] "methods") to monitor ([0008] “design and control”) expansion of a downhole metallic sealant ([0024] “provide sealing”), ([0007] “oxidative reaction of metals with subsequent volumetric expansion”), the method comprising: 
deploying a metallic sealant along ([0024] “provide sealing”), [0007] "oxidative reaction of metals … with corresponding expansion of the material") a section of a wellbore ([0025] "wellbore");
exposing the metallic sealant ([0024] “provide sealing”, [0007] “oxidative reaction of metals with subsequent volumetric expansion”) to a reacting fluid ([0050] “water or fluids”) to initiate a galvanic reaction ([0007] “oxidative reaction of metals with subsequent volumetric expansion”); 
measuring a change in temperature ([0011] "temperature of about .. 67-80 °F", 
[0013] "temperature … at least 100 °F") due to heat released as a result of the galvanic reaction ([0007] "oxidative reaction".  It is well known in the art oxidative reaction 
	Sherman does not explicitly teach a sensor deployed in the wellbore.
	Perales teaches his invention that provides “a temperature sensor … detected downhole … temperatures” (Col. 1: 67-68).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sherman’s method by adding a downhole temperature sensor as taught by Perales deployed in the wellbore in order to have “temperature information to determine various factors considered useful in  … obtaining the maximum recover of energy from the borehole” (Col. 1:27-30).

	Sherman further teaches:
[2]:  applying pressure ([0038] "high pressures") to the metallic sealant ([0024] "sealing", and [0007] "oxidative reaction of metals … with corresponding expansion of the material") to expose a previously unexposed section ([0013] “expandable composite material … in a volumetric expansion of at least 2% and typically at least 50% and all values and all ranges therebetween”) of the metallic sealant ([0024] “provide sealing”, and [0007] “oxidative reaction of metals with subsequent volumetric expansion”);
the rate and/or completion of the oxidation reaction through");
measuring a change in temperature ([0011] "temperature of about .. 67-80 °F"
[0013] "temperature … at least 100 °F") caused by the second galvanic reaction ([0027] “reactions”, [0045] "control the rate and/or completion of the oxidation reaction through"); and
determining an amount of a second expansion ([0013] "expandable material … at least 2,000 psig to 1,000,000 psig and all values and ranges therebetween") of the metallic sealant ([0024] “provide sealing”), [0007] “oxidative reaction of metals with subsequent volumetric expansion”) based on the change in the temperature ([0011] "temperature of about .. 67-80 °F" [0013] "temperature … at least 100 °F") caused by the second galvanic reaction ([0045] "control the rate and/or completion of
the oxidation reaction through").

[3]:  further comprising monitoring an integrity ([0045] “control over active particle surface area”) ([0024] “high differential pressure”) of the metallic sealant based on the change in the temperature ([0011] "temperature of about .. 67-80 °F" [0013] "temperature … at least 100 °F").

[4]:  detecting a differential pressure ([0024] “high differential pressures”) across two points of the metallic sealant ([0045] “control over active particle surface area”);

after detecting the differential pressure, detecting an increase in temperature [0011] "temperature of about .. 67-80 °F", [0013] "temperature … at least 100 °F") proximate to the two points ([0045] “control over active particle surface area”) of the metallic sealant; and in response to detecting the increase in temperature proximate to the two points ([0045] “control over active particle surface area”), determining whether the integrity of the metallic sealant has been restored ([0045] “control over active particle surface area”) ([0024] "high differential pressures").

Sherman substantially teaches the method as discussed and as claimed above.
Sherman does not explicitly teach:
[5]:  a pressure test; 
[6]:  a dopant;
[7]:  non-reacting fluid; and
[8]:  a fiber optic cable.
Perales teaches his invention providing:
[5]:  a pressure test (Col 5: 56, “pressure test”);
[6]:  a dopant (Col. 7: 67, “dopant”).
[7]:  non-reacting fluid (claim 5, “nitrogen and helium”); and
[8]:  a fiber optic cable (claim 1, “fibre optic line”).

[5]: performing a pressure test to determine the amount of expansion of the metallic sealant; 
[6]: determining a rate of the galvanic reaction ([0045] "the rate and/or
completion of the oxidation reaction"), wherein the rate of the galvanic reaction is based on an amount of dopant added to the metallic sealant, 
[7]: measuring displacement of a non-reacting fluid deposited in the wellbore, wherein the non-reacting fluid is displaced by the expansion of the metallic sealant; and determining the amount of expansion of the metallic sealant based on the displacement of the non-reacting fluid;
[8]:  a fiber optic cable is deployed proximate to the metallic sealant, and wherein measuring the change in temperature comprises utilizing the fiber optic cable to measure the change in temperature,
in order to have “energy scattered in all directions” (Perales, Col. 7: 67-68) adding non-reactive fluid “as a test fluid … of commonly encountered downhole fluid pressures and temperatures” (Perales, Col. 7: 32-37) and having “temperature and pressure readings of the downhole fluid” (Perales, Col. 11: 65-66), “to control the rate and/or completion of the oxidation reaction” [0045] (Sherman) for enhanced oil and gas recovery (Sherman, [0054]).



[11]:  flowing the reacting fluid ([0050] “water or fluids”) into the wellbore ([0025] “wellbore”).

[12]:  metallic sealant ([0024] "sealing") ([0007] "oxidative reaction of metals
 … with corresponding expansion of the material")  is deployed at a section of the wellbore [0025] that contains the reacting fluid [0050].

For claims 13-17 elements that have been labeled before are not being labeled again.
Sherman in view of Perales substantially teaches the invention as discussed and as claimed above.
Sherman in view of Perales further teaches:
[13]:  a method to monitor downhole fluid displacement (ibid claim 7 above), the method comprising:
flowing a non-reacting fluid (Perales, ibid claim 7 above with obviousness statement) into a wellbore having a metallic sealant deployed along a section of the wellbore;

measuring a change in temperature due to heat released as a result of the galvanic reaction ([0007] "oxidative reaction".  It is well known in the art oxidative reaction generates heat with an increase of temperature) (ibid claim 1 above); 
determining an amount of expansion of the metallic sealant based on the change in the temperature (ibid claim 1 above); and 
determining a displacement of the non-reacting fluid based on the amount of expansion of the metallic sealant (ibid claim 7 above) and as a result of the galvanic reaction (as noted above it is well known in the art oxidative reaction releases heat and an increase of temperature).
	Sherman does not explicitly teach a sensor deployed in the wellbore.
	Perales teaches his invention that provides “a temperature sensor … detected downhole … temperatures” (Col. 1: 67-68).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sherman’s method by adding a downhole temperature sensor as taught by Perales deployed in the wellbore in order to have “temperature information to determine various factors considered useful in  … obtaining the maximum recover of energy from the borehole” (Col. 1:27-30).

[14]:  all the limitations in this claim ibid claim 2 above;
applying pressure to the metallic sealant to expose a previously unexposed section of the metallic sealant;

measuring a change in temperature caused by the second galvanic reaction; and
determining an amount of a second expansion of the metallic sealant based on the change in the temperature caused by the second galvanic reaction; and 
determining a displacement of the non-reacting fluid (ibid claim 7 above with obviousness statement) based on the amount of the second expansion ([0013] "expandable material … at least 2,000 psig to 1,000,000 psig and all values and ranges therebetween") of the metallic sealant ([0024] "sealing") ([0007] “oxidative reaction of metals … with corresponding expansion of the material").

[15]:  monitoring an integrity of the metallic sealant based on the change in the temperature (ibid claim 3 above).

[16]:  all the limitations in this claim ibid claim 4 above;
detecting a differential pressure across two points of the metallic sealant;
determining a partial loss of integrity of the metallic sealant in response to detecting the differential pressure;
after detecting the differential pressure, detecting an increase in temperature proximate to the two points of the metallic sealant; and
in response to detecting the increase in temperature proximate to the two points, determining whether the integrity of the metallic sealant has been restored.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (U.S. 2016/0137912 A1- “Sherman”) in view of Perales (U.S. 5,163,321) as applied to claim 1 above and further in view of Snell et al. (US 2005/0257961 A1) – “Snell”).
Sherman in view of Perales as applied to claim 1 above substantially teaches the method as discussed and as claimed above.
[9]:  Sherman does not teach a thermometer.
Snell teaches his apparatus that teaches thermometers ([0037] “thermometers”) and a seal (22) used to isolate a cavity [0032].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sherman’s method by adding a thermometer as taught by Snell, wherein:
[9]: a thermometer is deployed proximate to the metallic sealant (provided by Sherman), and wherein measuring the change in temperature comprises utilizing the thermometer to measure the change in temperature, 
in order “to facilitate the acquisition of data regarding any variety of different types of downhole data or information, including, formation type, well temperature, well pressure …” [0036] for effective downhole operations.

Response to Arguments
Applicants’ arguments with respect to claim 1-16 have been considered but they are not persuasive under the new interpretation. New grounds for rejection are directed to Perales and its combinations as noted above in this final office action.

Regarding claim 1, in pages 9-10, Applicants argues that Sherman does not teach measuring with a downhole temperature sensor deployed in the wellbore, a change in temperature due to heat … Examiner finds these arguments non-persuasive.  As noted above in this final office action, the combination of Sherman and Perales teaches every element, feature and limitation recited in the claim.  Perales teaches, inter alia, his invention that provides “a temperature sensor … detected downhole … temperatures” (Col. 1: 67-68) with his borehole pressure and measurement system (see title).  In other words, Perales does teach measuring with a downhole temperature sensor deployed in the wellbore, while Sherman does teach a change in the temperature ([0011] "temperature of about .. 67-80 °F", [0013] "temperature … at least 100 °F") and as a result of the galvanic reaction ([0007] “oxidative reaction of metals with subsequent volumetric expansion”) (as noted above it is well known in the art oxidative reaction releases heat and an increase of temperature).  Further, Sherman does teach determining an amount of expansion ([0010] “comprehensive strength after expansion of about 1,000,000 psig or more (… 2,000 psig to 1,000,000 psig and all values and ranges therebetween”) of the metallic sealant based on the change in the temperature ([0011] "temperature of about .. 67-80 °F", [0013] "temperature … at least 100 °F") and as a result of the galvanic reaction ([0007] “oxidative reaction of metals with subsequent volumetric expansion”). Therefore, claim 1 and all its dependent claims 2-12 stand rejected as currently presented.

Regarding claim 13-16, in pages 10-12, as noted above in this final office action, the prior art does teach every element, feature, and limitation as recited in each of those claims.  Furthermore, limitations of claim 13 where amended by Applicants to recite similar recitations to the ones of claim 1.  As noted above in this final office action every element, feature and limitation of claim 13 is taught by the combination of the prior art as claimed; therefore, claim 13 and all its dependent claims 14-16 stand rejected as claimed.
Regarding claims 17-20, please see below allowable subject matter.

Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons of allowance:
The prior art of record includes Sherman et al. (U.S. 2016/0137912 A1)                              
which discloses a downhole metallic sealant measurement system, comprising:
a galvanically corrodible metallic sealant deployed along a section of a wellbore, wherein a galvanic reaction is initialed when the galvanically corrodible metallic sealant is exposed to a reacting fluid, and wherein the galvanic reaction causes an expansion of the galvanically corrodible metallic sealant to isolate a section of the wellbore; 

but fails to disclose or suggest:
a logging tool configured to determine, wherein an amount of expansion of the metallic sealant is determined based on the temperature change and as a result of caused by the galvanic reaction, in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Mazyar et al. U.S. 9,404,030 B2 teaches his methods of monitoring expansion of a downhole metallic seal that is deployed in a wellbore, exposing the metallic seal to a reactive fluid to initiate a galvanic reaction, the seal expands when interacting with the reactive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M. C. P./ 
Examiner, Art Unit 3672
05/17/21